Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-14 are pending in this office action.

Priority
Priority claimed to US Provisional application# 62786988, filed 12/31/2018.

Claim Objections
Claims  1-14 are objected to because of the following informalities:
For claim 1, line 1, “The security Network Interface Controller” has insufficient antecedent basis, wherein “security Network Interface Controller” is not defined. For the purpose of examination, the term will be interpreted as “A security Network Interface Controller”.
For claim 1, line 5, “the SNIC embodiment components” has insufficient antecedent basis, wherein “SNIC embodiment components” is not defined. For the 

For claim 1 (and in general for all claims), the words corresponding to acronyms should be in expanded forms and with corresponding acronyms in parenthesis (e.g. in phrase – “…indicators for CPU Al program vectoring…”, “startup PROM”.. etc.).

For claims 2, line 1, “The SNIC embodiment electronic circuit device embodiment” has insufficient antecedent basis and is improper in terms of dependency to its parent claim 1. The phrase should be changed to “The SNIC of claim 1”.

For claims 2-5, 7 and 12, line 1, “The SNIC embodiment electronic circuit device” has insufficient antecedent basis and is improper in terms of dependency to its parent claim 1. The phrase should be changed to “The SNIC of claim 1”.

For claims 6, 10 and 11, line 1, “The SNIC electronic circuit device” has insufficient antecedent basis and is improper in terms of dependency to its parent claim 1. The phrase should be changed to “The SNIC of claim 1”.

For claim 6, line 1, “claim 1 and claim 5 method and process claim…” is improper since there’s no claim 1 and claim 5 process/method claim.

For claims 8-9, and 13-14, line 1, “The process and method of claim…” is improper since each of these claims depend from their respective claims drawn to “The SNIC” and hence cannot depend from “process” or “method” which do not exist anyway.

For claims 1-14, at the end of claims, parentheses pointing to sections in the specifications such as drawing figures are given, which are not proper from the clarity standpoint. Examiner suggests removing those parentheses.

Claims 6 and 13-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated (examined) on the merits. It is suggested that each of the claims depend from only any one particular parent claim.

For claim 11, the phrase at the end of last line – “the unique invention method and ….”, wherein the end phrase “not limited to fir” does not make sense, as the last word/phrase seems to be incomplete. The phrase will be ignored. Appropriate correction is required.



Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As to claim 1, claim limitation that claims various components of the SNIC that are referred to as some sort of “embodiment” have  been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “sequencer/comparator” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that sequencer/comparator is a circuit component that performs a specific process, as described in Fig. 5, paragraphs 21, 26, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claim 1, line 12, the use of “could have” introduces indefiniteness as to how the claim is interpreted with regards to “write only memory (WOM) component to capture isolate and quarantine Hacker malware that could have optional forensic analysis and retrieval”, which renders the claim indefinite. For the purpose of examination, the claim will be interpreted as comprising the write only memory (WOM) component that may have (or is operable to have) forensic analysis and retrieval, which is once again an optional element.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claim above.

For claim 9, the use of term “such as” is non-limiting and renders the claim indefinite (in the phrase - “such as Wireshark or Norton”), since the bounds of such claim limitations are not fixed. Further, the phrase - “because the Hacker data has to be in the Device Memory for these products to work” - describes possibility or preference that the data may be or should be in the memory, however there is no definite limitation which asserts that the data is in fact in the memory. The claim is therefore rendered indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2002/0162026 A1, hereinafter Neuman), in view of BE’ERY et al. (US 2017/0195346 A1, BE’ERY hereinafter), and further in view of Lamb (US 2012/0060030 A1).
For claim 1, Neuman teaches a Security Network Interface Controller (SNIC) comprised of electronic circuit components (Abstract; para 0025, 0081; Fig. 4, 6), utilizes a typical Network Interface Controller (NIC) or RF Wireless Network Interface Controller (WNIC) connected to a collocated SNIC embodiment containing a processor and program memory (para 0080-0081 – NIC with processor and memory), 
connected to a SNIC embodiment start up memory for initialization of the SNIC embodiment components (para 0031, 0081 – client’s network interface performs initializing operation towards a security embodiment of the interface, and utilizing memory to implement features),
connected to a SNIC embodiment Random Access Memory (RAM) buffer memory common to a Client buss (Fig. 6A; para 0043, 0081 – RAM is a buffer to store interface embodiment data), 
connected to a SNIC embodiment flash memory that stores the software security program (para 0043, 0048, 0064, 0081 – flash memory to store program associated with security encryption),
connected to a SNIC embodiment upload interface port and memory to store threat data lists and authorized data lists (para 0043, 0046, 0070, 0074, 0079, 0085 – allowed (authorized) or blocked IP addresses, and other configuration data corresponding to authorized or blocked elements associated with attack blocking, wherein allowing or denying based on any data factor is indicative of the fact that data check takes place with regards to expected/stored data), 
connected to a SNIC embodiment threat status memory storage (SMS) as write only memory (WOM) component to capture Hacker malware that could have optional forensic analysis and retrieval (para 0039, 0086, 0090 – recording or storing data related to attack), 
connected to a SNIC embodiment set of register indicators for CPU Al program vectoring (Fig. 4, 6A, para 0012, 0047, 0084 – automated filtering or negotiation mechanism associated with the CPU wherein the automated mechanisms are indicated in the system as registered for triggering based on the traffic analysis),
connected to a SNIC embodiment output port for reporting Hacker frame header data content by generating SNIC embodiment register status and time stamp (para 0031-0037, 0052-0060 – header with various status and time information),
connected to a unique SNIC embodiment sequencer/comparator to filter incoming data for malware (para 0012, 0018, 0040, 0046, 0071 – data filtering by the interface based on comparison), 
connected to a SNIC embodiment autonomous action spoofing Hacker response circuit are the hardware/software invention component features of the SNIC embodiment circuit (para 0042, 0044, 0081), to accomplish preprocessing and gatekeeper methods and processes of network data security, cyber data security, Hacker deception for data traffic to and from a Client device memory and to prevent all known hacker attempts to bridge entry of a targeted network device memory or product device memory or Client device memory from contamination of the data contents or from accessing data from the above device memories that utilize IEEE 802.X protocols for data transmission interactive connections (para 0029-0030, 0046 – gate keeping by inspecting and filtering traffic for attack prevention and data security with regards to the client device, and wherein the associated hardware using 802.X standard).
Neuman does not appear to explicitly teach, however BE’ERY teaches connected to a SNIC embodiment threat status memory storage (SMS) as write only memory (WOM) component to isolate and quarantine Hacker malware that could have optional forensic analysis and retrieval (para 0040-0043, 0058, 0087, 0101 – analyzing and isolating malicious entity data in the storage wherein denied access implies restricted memory access).
Neuman in view of BE’ERY does not appear to explicitly teach, however Lamb teaches PROM for startup or initialization of the network interface embodiment components (para 0085-0086, 0089, 0093, 0120), connected to a SNIC embodiment output port for reporting Hacker attempt counts and to accomplish preprocessing and gatekeeper methods and processes of network message data integrity (para 0038, 0069-0070, 0075, 0111, 0142 – port that detects malicious attempts and efforts to compromise data integrity).
Based on Neuman in view of BE’ERY and Lamb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of BE’ERY and Lamb in the system of Neuman, in order to incorporate various commonly available hardware structures as well as malware detection, protection and resolution mechanisms such as those presented by BE’ERY and Lamb in order to make Neuman’s system extensible and more secure.

For claim 2, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman further teaches wherein the startup program memory device will be initialized for the device interface comprising of events cast for the environment in which it is installed in, that may be to include but is not limited to, wired or wireless interfaces or mounted platforms (para 0029-0030, 0043, 0081), whereas Lamb teaches PROM for startup or initialization of the network interface embodiment components (para 0085-0086, 0089, 0093, 0120).

For claim 3, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman further teaches incorporating an Al sequencer/comparator decision making circuit that is a microprocessor driven software program that preprocesses and filters the incoming digitized data located between the NIC or VNIC or WNIC output and the Client Device Memory, automates the threat response and acknowledges handshaking with the threat sender with cyber defensive maneuvers and autonomous responses to a hacker from preprocessed message data content analytics and issues a spoof response to the Hacker when malware is discovered during the filtering process (Fig. 4, 6A, para 0012, 0047, 0084 – automated filtering or negotiation mechanism associated with the CPU wherein the automated mechanisms are indicated in the system as registered for triggering based on the traffic analysis), but allows data through put to the Client device memory if no malware or Hacker threats are found and authorized (para 0031-0032, 0046, 0074, 0079 – allow the connection if authorized and no malware detected).

For claim 11, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman further teaches will replace all typical nonsecure NIC interfaces with either a dongle box SNIC embodiment when a NIC mother board is involved or a drop in SNIC circuit board replacement for a home computer such as a PCI circuit board or as in the case of a portable device such as an I-Phone, Tablet, Laptop, shall be made to fit with the NIC or RF as an additional integrated circuit micro miniaturized collocated component to form a SNIC interface embodiment.



Claims 4, 5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2002/0162026 A1, hereinafter Neuman), in view of BE’ERY et al. (US 2017/0195346 A1, BE’ERY hereinafter), in view of Lamb (US 2012/0060030 A1), and further in view of Kapoor et al. (US 2012/0240185 A1, Kapoor hereinafter).
For claim 4, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman further teaches operating with multiple communication protocols but not limited to: Ethernet NIC, RF wireless telecommunications WNIC (para 0012, 0029, 0042, 0044, 0070). Neuman, BE’ERY and Lamb do not teach however Kapoor teaches custom application security software enabled with Artificial Intelligence (AI) for decision making responses to make the Hacker think entry of the device memory was bridged or obtained but in reality the Hacker was denied the targeted device memory by deception and spoofing Al algorithms (para 0015, 0017, 0080, 0085, 0484 – AI and machine learning algorithms for security decisions and threat detection; para 0128, 0462 – honeypots cause the hacker to think that the system address/destination has been obtained), and custom user threat report log generation tailored to user capability and Hacker learning algorithms custom for the SNIC data sequencer program (para 0079-0080, 0132-0133, 0534, 0619 – reports and behavioral analysis corresponding to learning algorithms).
Based on Neuman in view of BE’ERY, Lamb and Kapoor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of BE’ERY, Lamb and Kapoor in the system of Neuman, in order to incorporate commonly known automation and machine learning techniques for malware detection and response, thereby making Neuman’s system efficient and more secure wherein the network interfaces may be made more intelligent and efficient in thwarting attacks.

For claim 5, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach however Kapoor teaches incorporating a protocol data frame search for threat content and executable software data code, to tag frames with a Management Register alarm bit if bad content data is discovered, to flag frames that have targeted words on incoming messages or threats designated for Client device memory, and set indicators that can be used to generate a status report of flagged data for display on the Network administrators display screen or client screen or printers, but not allowing the message data or data content to go into the targeted device memory of the addressed client device memory (para 0227, 0484 – data frames; para 0178, 0198, 0397, 0403 – data flag including header data that is flagged, wherein the flag bit determines data validity; para 0159, 0217 – status report).
Based on Neuman in view of BE’ERY, Lamb and Kapoor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of BE’ERY, Lamb and Kapoor in the system of Neuman, in order to incorporate data flagging and isolation techniques, thereby making Neuman’s system more focused and secure wherein the network interfaces may be made more intelligent and prompt in thwarting attacks.

For claim 7, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach, however Kapoor teaches incorporating an input upload port and memory storage for a list of known Hacker ID and destination address information, known Authorized user ID and destination address and formatted in a priority sequence for each Hacker or Authorized user such that the SNIC sequencer and comparator circuits can filter the incoming data content for malware or dangerous threats to the Client device equipment or to the Client device memory (para 0144, 0157, 0214, 0458, 0461-0462, 0492 – known authorized user IDs, unauthorized malicious entities or prevented users, blacklist and whitelist of addresses in the checking based on entry priority for threat analysis and detection).
Based on Neuman in view of BE’ERY, Lamb and Kapoor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of BE’ERY, Lamb and Kapoor in the system of Neuman, in order to incorporate blacklist and whitelist comparison techniques for data filtration, thereby making Neuman’s system more secure wherein the network interfaces may be made faster and more secure by utilizing already known information about the environmental factors in the system.

For claim 8, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach, however Kapoor teaches the process and method of claim 7, wherein an authorization list further comprising priority of identification (ID) and destination IP address data code is uploaded to the SNIC embodiment Input Memory and whose content data will be compared to incoming frame data for validation to gain access to the Client Device Memory and if found to be a no match shall not be allowed to gain access to the Client Device Memory (para 0214, 0227, 0484 – data frames; para 0399-0403, 0460-0461 – data such as frame header data is compared for validation to allow or deny further data transfer).

For claim 9, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach, however Kapoor teaches wherein a specific advantage of using a SNIC embodiment invention is that access to any SNIC embodiment connected Device Memory on a bus controlled by a Device CPU will have preprocessed, filtered and gatekeeper processes at the port of entry NIC or WNIC location which allows only validated data to pass to the Device Memory rather than from a software firewall (such as Wireshark or Norton) which are resident in the Device Memory and immediately bridged by a hacker because the Hacker data has to be in the Device Memory for these products to work (para 0399-0403, 0458-0461 – data such as frame header data is compared for validation to allow or deny further data transfer even with regards to firewall).

For claim 10, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach, however Kapoor teaches negating the need for the Client device to have a need for a resident memory security firewall software program and this post interface processing task is now resident on the SNIC flash memory storage device in a unique algorithm for preprocessing and filtering methods and processes within custom embedded architecture and with Hacker response capability to preprocess and filter the message data to prevent the Client device memory from breach or contamination of data by the Hacker (para 0223-0224, 0403, 0458-0461, 0604 – data such as frame header data is compared for validation to allow or deny further data transfer even with regards to firewall, and bypassing the firewall for an authorized internal network access upon validation).

For claim 12, Neuman in view of BE’ERY and Lamb teaches the claimed subject matter as discussed above. Neuman, BE’ERY and Lamb do not teach, however Kapoor teaches will defeat all known methods of hackers attempts to gain entry into a targeted device memory and adapt from learned experiences how to defeat future forms and methods of hack entry attacks while outputting a status report of such an occurrence and if an undesired occurrence by a Hacker is attempted, all message data will be dumped to a Secure Memory Storage (SMS) device as contaminated data for quarantine and isolation from the bus data traffic to the destination targeted Client device memory while preventing access to the device memory bus (para 0015, 0017, 0080, 0085, 0484 – AI and machine learning algorithms for security decisions and threat detection; para 0128, 0462 – honeypots cause the hacker to think that the system address/destination has been obtained; para 0079-0080, 0132-0133, 0534, 0619 – reports and behavioral analysis corresponding to learning algorithms).
Based on Neuman in view of BE’ERY, Lamb and Kapoor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of BE’ERY, Lamb and Kapoor in the system of Neuman, in order to incorporate commonly known automation and machine learning techniques for malware detection and response, thereby making Neuman’s system efficient and more secure wherein the network interfaces may be made more intelligent and efficient in thwarting attacks.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433